Exhibit 99.1 FOR IMMEDIATE RELEASE COUNTY BANCORP, INC. DECLARES DIVIDEND Manitowoc, WI, August 17, 2017 – County Bancorp, Inc. (NASDAQ: ICBK), the parent company for Investors Community Bank, announced that on August 15, 2017 its Board of Directors declared a quarterly cash dividend of $0.06 per share.The dividend will be payable September 22, 2017 to shareholders of record on September 8, 2017. “With a solid team of experienced bankers on both the agriculture and commercial side, we have been able to grow our customer base and generate a healthy volume of new loans. ​Additionally, our pipeline remains robust. We are pleased to be able to again provide this return to our shareholders," said Timothy J. Schneider, President of County Bancorp, Inc. and CEO of Investors Community Bank. About County Bancorp, Inc.
